02-11-332-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00332-CR
 
 



Jayson Christopher Aguilar


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
         
Appellant Jayson Christopher Aguilar attempts to appeal from his conviction for
criminal mischief.  The trial court’s certification states that this is “a
plea-bargained case and the defendant has NO right of appeal.”  See
Tex. R. App. P. 25.2(a)(2).  On August 12, 2011, we notified Aguilar that
the appeal would be dismissed pursuant to the trial court’s certification
unless he or any party desiring to continue the appeal filed a response on or
before August 22, 2011, showing grounds for continuing the appeal.  See
Tex. R. App. P. 25.2(d), 44.3.  We received a response, but it does not
show grounds for continuing the appeal.  Therefore, in accordance with the
trial court’s certification, we dismiss the appeal.  See Tex. R.
App. P. 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September
29, 2011







[1]See Tex. R. App. P. 47.4.